Citation Nr: 1127150	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for a back disorder has been raised by the record, as evidenced in a February 2007 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 30 percent for his service-connected PTSD.  He asserts his disability is more severe than what is represented by a 30 percent rating.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the Board finds the duty to assist has not been met.  The Board notes that it appears all of the Veteran's VA treatment records are not associated with the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran indicated in a February 2007 statement that he has received treatment at a VA medical center in New Orleans, Louisiana.  These records should be obtained and associated with the claims file.

Additionally, in an April 2007 statement, the Veteran indicated that he has applied for Social Security benefits.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Veteran should be afforded a new VA examination to determine the severity of his PTSD.  The Veteran was afforded the most recent VA examination for this disability in March 2008, more than three years ago.  The Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that he has difficulty working due to his service-connected disabilities.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all current VA outpatient records as well as any VA outpatient records from New Orleans, Louisiana.

If no further records are available, properly document a negative response in the file.

2.  Request the Social Security Administration to furnish a copy of its decision, as well as copies of all medical records underlying that determination.

If no further records are available, properly document a negative response in the file.

3.  After any updated records have been obtained, schedule the Veteran for a VA examination to determine the severity of his PTSD.

Ask the examiner to discuss all findings in terms 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  Ask the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment of the performance of his job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

5.  Afford the Veteran an examination to determine the effects of his service-connected disabilities (PTSD and otitis media of the right ear) on his ability to maintain employment consistent with his education and occupational experience.  

The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.

7.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and readjudicate the issues.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



